423 S.W.2d 931 (1968)
Shenandoah J. BRIDGES, Appellant,
v.
The STATE of Texas, Appellee.
Nos. 41034-41037.
Court of Criminal Appeals of Texas.
January 24, 1968.
*932 No Attorney on Appeal, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough, Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
ONION, Judge.

OPINION
These four cases are consolidated for the purpose of appeal. Speeding is the offense in each case; the punishment is a fine of $20 for each offense.
Appellant's convictions resulted from trials de novo in the County Criminal Court at Law No. 1 of Harris County, Texas, after appeals from convictions in the Corporation Court of the City of Houston.
Article 4.03, Vernon's Ann.C.C.P. reads as follows:
"The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases. This Article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court, the county criminal court, or county court at law, in which the fine imposed by the county court, the county criminal court or county court at law shall not exceed one hundred dollars."
Since these are appeals from causes originating in the Corporation Court and the fine assessed at the trial de novo in each case does not exceed $100, this Court is without authority to enter any order other than to dismiss the appeals. Taylor v. State, Tex.Cr.App., 396 S.W.2d 893; Butler v. State, Tex.Cr.App., 363 S.W.2d 469; Hoover v. State, Tex.Cr.App., 355 S.W.2d 527; Trull v. State, 169 Tex. Crim. 357, 334 S.W.2d 180.
The appeal in each case is dismissed.